                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

TERRI LYNN WORLEY,                                 )
                                                   )
              Petitioner,                          )
                                                   )
v.                                                 )       Nos.   2:15-CR-12 (10)
                                                   )              2:15-CV-305
UNITED STATES OF AMERICA,                          )              Judge Jordan
                                                   )
              Respondent.                          )

                                        JUDGMENT

       For the reasons expressed in the accompanying memorandum opinion, it is ORDERED

that Petitioner’s motion to amend her § 2255 motion to vacate, set aside or correct her sentence

[Doc. 319], is DENIED as moot, and her § 2255 motion and amended § 2255 motions [Docs. 293,

319, 326] are DENIED and DISMISSED WITH PREJUDICE. If Petitioner files a notice of

appeal from this judgment, the notice will be treated as an application for a certificate of

appealability, which is DENIED, 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b), because she has

not made a substantial showing of the denial of a federal constitutional right.      The Court

CERTIFIES that any such appeal from this judgment would not taken in good faith. 28 U.S.C. §

1915(a)(3); Fed. R. App. P. 24.

       IT IS SO ORDERED.

                                                           ENTER:


                                                                  s/ Leon Jordan
                                                            United States District Judge


ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT
